Response to Amendment
1.	The newly amended subject matter in claim 1 concerning: 
 	“… to display a movement path including a plurality of predetermined positions in the touch GUI…”;
 	“…operate an autofocus function and capture at least one image in a first imaging mode in in response to detecting an operation of touching the movable display object when the movable display object is in an initial predetermined position…”;
 	“…instruct an image sensor to begin capturing one or more images in a second imaging mode associated with a second predetermined position along the movement path in response to detecting an operation of moving the movable display object in the touch GUI to the second predetermined position…”;
 	“…instruct the image sensor to stop capturing the one or more images in the second imaging mode in response to the movable display object moving from the second predetermined position toward the initial predetermined position…”;
 	“… wherein the imaging mode associated with the second predetermined position is different from the imaging mode associated with the initial predetermined position…”; 	changes the scope of the claimed invention and therefore requires further search and consideration. 

2. 	The previous claims (claims filed on 11/12/2021) did not require executing an imaging mode in conjunction or simultaneously with the operation of the autofocus function while the display object is detected to be at the first or initial predetermined position. Furthermore, the previous claims did not require executing a different imaging mode after detecting that the display object is moved to a second predetermined position. 

3. 	In addition, amended claim 1 might require a 35 USC 112(a) rejection for failing to comply with the written description requirement. The specification discloses, for example, at paragraphs 0071-0073, 0081-0083 and 0110-0112:
[0081] 
In the example illustrated in FIG 8, first, as illustrated in the left drawing, the information processing terminal 10 does not start controlling an operation related to capturing of images by the imaging device 30 in a state in which the display object v11 is located at the position v120. Moreover, hereinafter, the position v120 is15 referred to as an "initial position v120" in some cases. 

[0082] 
As illustrated in the left drawing, when the user selects (for example, touches) the display object v11 located at the initial position v120 using the operation object v11 such as a finger and the selected state is maintained (that is, held), the20 information processing terminal 10 causes the imaging device 30 to operate the AF function. At this time, for example, the imaging device 30 decides the focus position v60 in the image v70 acquired via the imaging optical system and the imaging element based on the pre-decided setting of the AF function and controls a focus position of the imaging optical system such that focusing is achieved at the25 focus position v60. Moreover, a state in which the imaging device 30 executes the focus control based on the AF function in this way is equivalent to an example of a 
"photography preparation state." 

[0083] 
Subsequently, as illustrated in the middle drawing, when the user moves the30 display object v11 of which the selected state is maintained so that the display object  v11 is slid toward the position v121, the information processing terminal 10 instructs  23/72the imaging device 30 to start an operation based on a pre-decided operation mode (hereinafter referred to as a "predetermined operation mode" in some cases). In other words, when the information processing terminal 10 detects an operation of moving the display object v11 to the position v121, the information processing5 terminal 10 starts controlling an operation of the imaging device 30 based on the predetermined operation mode. 

 	After reviewing these paragraphs, it appears that no imaging mode is executed at the initial position in conjunction with the operation of the autofocus function. Applicant is welcomed to point out where in the specification the Examiner can find support for these limitations, if Applicant believes otherwise.

4.	It is also noted that the dependent claims 2, 9, 12, 14, 22 and 33 still recite limitations such as “the predetermined mode”, “the continuous shoot operation”, “the first position” and “the second position” and these limitations are no longer recited in amended claim 1. Therefore, these claims would now require a 35 USC 112(b) rejection. 


5.	The newly amended subject matter in claim 19 concerning: 
 	“…displaying a movement path including a plurality of predetermined positions in the touch GUI…”;
 	“…operating an autofocus function and capture at least one image in a first imaging mode in response to detecting an operation of touching the movable display object when the movable display object is in an initial predetermined position…”;
 	“…instructing, by a processor, an image sensor to begin capturing one or more images in a second imaging mode associated with a second predetermined position along the movement path in response to detecting an operation of moving the movable display object in the touch GUI to the second predetermined position…”;
 	“…instructing the image sensor to stop capturing the one or more images in the second imaging mode in response to the movable display object moving from the second predetermined position toward the initial predetermined position…”, 
 	“….the imaging mode associated with the second predetermined position is different from the imaging mode associated with the initial predetermined position…”, 
 	changes the scope of the claimed invention and therefore requires further search and consideration. 
6.	The previous claims (claims filed on 11/12/2021) did not require executing an imaging mode in conjunction or simultaneously with the operation of the autofocus function while the display object is detected to be at the first or initial predetermined position. Furthermore, the previous claims did not require executing a different imaging mode after detecting that the display object is moved to a second predetermined position. 

7. 	In addition, amended claim 19 might require a 35 USC 112(a) rejection for failing to comply with the written description requirement. The specification discloses, for example, at paragraphs 0071-0073, 0081-0083 and 0110-0112:
[0081] 
In the example illustrated in FIG 8, first, as illustrated in the left drawing, the information processing terminal 10 does not start controlling an operation related to capturing of images by the imaging device 30 in a state in which the display object v11 is located at the position v120. Moreover, hereinafter, the position v120 is15 referred to as an "initial position v120" in some cases. 

[0082] 
As illustrated in the left drawing, when the user selects (for example, touches) the display object v11 located at the initial position v120 using the operation object v11 such as a finger and the selected state is maintained (that is, held), the20 information processing terminal 10 causes the imaging device 30 to operate the AF function. At this time, for example, the imaging device 30 decides the focus position v60 in the image v70 acquired via the imaging optical system and the imaging element based on the pre-decided setting of the AF function and controls a focus position of the imaging optical system such that focusing is achieved at the25 focus position v60. Moreover, a state in which the imaging device 30 executes the focus control based on the AF function in this way is equivalent to an example of a 
"photography preparation state." 

[0083] 
Subsequently, as illustrated in the middle drawing, when the user moves the30 display object v11 of which the selected state is maintained so that the display object  v11 is slid toward the position v121, the information processing terminal 10 instructs  23/72the imaging device 30 to start an operation based on a pre-decided operation mode (hereinafter referred to as a "predetermined operation mode" in some cases). In other words, when the information processing terminal 10 detects an operation of moving the display object v11 to the position v121, the information processing5 terminal 10 starts controlling an operation of the imaging device 30 based on the predetermined operation mode. 

 	After reviewing these paragraphs, it appears that no imaging mode is executed at the initial position in conjunction with the operation of the autofocus function. Applicant is welcomed to point out where in the specification the Examiner can find support for these limitations, if Applicant believes otherwise.

8. 	It is also noted that the dependent claims 23, 25-26, 31 and 34 still recite limitations such as “the predetermined mode”, “the first position” and “the second position” and these limitations are no longer recited in amended claim 19. Therefore, these claims would now require a 35 USC 112(b) rejection. 

 	
9.	The newly amended subject matter in claim 20 concerning: 
 	“…displaying a movement path including a plurality of predetermined positions in the touch GUI…”;
 	“…operating an autofocus function and capture at least one image in a first imaging mode in response to detecting an operation of touching the movable display object when the movable display object is in an initial predetermined position…”;
 	“…instructing, by a processor, an image sensor to begin capturing one or more images in a second imaging mode associated with a second predetermined position along the movement path in response to detecting an operation of moving the movable display object in the touch GUI to the second predetermined position…”;
 	“…instructing the image sensor to stop capturing the one or more images in the second imaging mode in response to the movable display object moving from the second predetermined position toward the initial predetermined position…”, 
 	“…the imaging mode associated with the second predetermined position is different from the imaging mode associated with the initial predetermined position…”, 
 	changes the scope of the claimed invention and therefore requires further search and consideration. 

10. 	The previous claims (claims filed on 11/12/2021) did not require executing an imaging mode in conjunction or simultaneously with the operation of the autofocus function while the display object is detected to be at the first or initial predetermined position. Furthermore, the previous claims did not require executing a different imaging mode after detecting that the display object is moved to a second predetermined position. 

11. 	In addition, amended claim 20 might require a 35 USC 112(a) rejection for failing to comply with the written description requirement. The specification discloses, for example, at paragraphs 0071-0073, 0081-0083 and 0110-0112:
[0081] 
In the example illustrated in FIG 8, first, as illustrated in the left drawing, the information processing terminal 10 does not start controlling an operation related to capturing of images by the imaging device 30 in a state in which the display object v11 is located at the position v120. Moreover, hereinafter, the position v120 is15 referred to as an "initial position v120" in some cases. 

[0082] 
As illustrated in the left drawing, when the user selects (for example, touches) the display object v11 located at the initial position v120 using the operation object v11 such as a finger and the selected state is maintained (that is, held), the20 information processing terminal 10 causes the imaging device 30 to operate the AF function. At this time, for example, the imaging device 30 decides the focus position v60 in the image v70 acquired via the imaging optical system and the imaging element based on the pre-decided setting of the AF function and controls a focus position of the imaging optical system such that focusing is achieved at the25 focus position v60. Moreover, a state in which the imaging device 30 executes the focus control based on the AF function in this way is equivalent to an example of a 
"photography preparation state." 

[0083] 
Subsequently, as illustrated in the middle drawing, when the user moves the30 display object v11 of which the selected state is maintained so that the display object  v11 is slid toward the position v121, the information processing terminal 10 instructs  23/72the imaging device 30 to start an operation based on a pre-decided operation mode (hereinafter referred to as a "predetermined operation mode" in some cases). In other words, when the information processing terminal 10 detects an operation of moving the display object v11 to the position v121, the information processing5 terminal 10 starts controlling an operation of the imaging device 30 based on the predetermined operation mode. 

 	After reviewing these paragraphs, it appears that no imaging mode is executed at the initial position in conjunction with the operation of the autofocus function. Applicant is welcomed to point out where in the specification the Examiner can find support for these limitations, if Applicant believes otherwise.

12. 	It is also noted that the dependent claims 27-28, 30, 32 and 35 still recite limitations such as “the predetermined mode”, “the first position” and “the second position” and these limitations are no longer recited in amended claim 20. Therefore, these claims would now require a 35 USC 112(b) rejection. 


Contact Information 
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        04/29/2022